Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 03/14/2021. Claims 1, 3, 4, 8, 10, 11, 15, 17 and 18 have been amended. Claims 2, 9 and 16 have been canceled. Claims 1, 3-8, 10-15 and 17-20 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method, a system and a program product for SQL processing engine for blockchain ledger. The detailed implementation indicates: (1) A computing system comprising: a network interface configured to receive a structured query language (SQL) request which applies to a subset of blocks from among blocks stored on a blockchain ledger; (2) A cache configured to store a portion of the blocks from among the blocks stored on the blockchain ledger; and (3) A processor configured to identify one or more blocks which the SQL request applies to, which are not stored in the cache, and retrieve the identified one or more blocks not stored in the cache from the blockchain ledger, wherein the processor is further configured to perform, via a processing engine, a SQL operation to merge one or more blocks from the cache which the SQL request applies to and the one or more blocks retrieved from the blockchain ledger within a memory of the processing engine, and control the network interface to transmit the merged blocks from the memory to a computing system that is associated with the received SQL request..
	
Pertinent Art
3.	Padmanabhan et al, US 20200252406, discloses implanting a declarative and metadata driven blockchain platform using Distributed Leger Technology together with a cloud based computing environment.


 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
04/07/2021

/HUNG D LE/Primary Examiner, Art Unit 2161